EXAMINER’S AMENDMENT

I.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS: 

A)	Please cancel withdrawn claims 1-30 and 33-35.







REMARKS: 
II.	Claims 1-30 and 31-35 have been canceled as discussed above based on non-elected claims withdrawn without traverse (see MPEP 08-07).

III.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.  







/SHAWN  AN/
Primary Examiner, Art Unit 2483
 
Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement 
2. 	The information disclosure statements (IDS) were submitted on 03/16/21, 12/01/20, 10/01/20, and 11/26/19. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to the last Amendment
3.	As per Applicant’s instruction as filed on 01/27/20, Applicant’s remarks with respect to currently pending claims 31-32 have been reconsidered/reviewed
Note: withdrawn claims 1-30 and 33-35 have been canceled as discussed above in the Examiner’s Amendment.

Response to Appeal Brief
4.	Applicant’s remarks with respect to currently pending claims 31-32 as filed on 10/25/19 and 12-30 have been reconsidered/reviewed.
	Note: the Examiner acknowledges the Patent Board Decision on claims 31-32 (Examiner Reversed) as filed on 08/18/21. 

Allowable subject matter 
5. 	The following is an Examiner's statement of reasons for allowance.	
Claims 31-32 are allowed.
Independent claim 31 and corresponding/dependent 32 are allowed as having incorporated the novel features, wherein the prior art of record fails to anticipate or make obvious the novel features (allowable subject matter with emphasis on the entire system as a whole) as specified in independent claim 31 as filed on 04/24/18.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”				
Conclusion 
6.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Yin et al (9,071,840 B2), Encoder with adaptive rate control for H.264.  
B)	Yang (2014/0219332 A1), Virtual field buffer based on decoding.

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

8.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/SHAWN S AN/Primary Examiner, Art Unit 2483